Citation Nr: 0122915	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  01-02 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to June 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
Cheyenne, Wyoming Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In April 2001 the RO sent the veteran a letter informing him, 
pursuant to the VCAA, of the evidence of record reviewed and 
of what he could do to submit any additional private evidence 
relevant to his claim.  However, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  It is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In January 1997, and December 1999, 
the veteran underwent VA examinations for post-traumatic 
stress disorder.  At a personal hearing before the 
undersigned in July 2001, the veteran testified that he had 
been treated by L. Carlson, Ph.D., essentially from 
1995 until the present.  See Hearing Transcript (T.) at 12, 
15-17.  Statements from Dr. Carlson, dated in 1996 and 1997, 
are of record.  No subsequently dated treatment records from 
Dr. Carlson have been obtained.  Dr. Carlson's business card, 
complete with address, is of record.  The veteran testified 
that there was a period of time where he was treated, on at 
least one occasion, by Dr. Robinette, apparently a VA 
employee, instead of Dr. Carlson and that his treatment with 
Dr. Carlson resumed, on a weekly basis, in February 2000.  T. 
15.  It is unclear whether all records of treatment provided 
by Dr. Robinette have been obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain treatment 
records for the veteran from L. Carlson, 
Ph.D., dated from 1997 to 2001.  Again, 
Dr. Carlson's business card with his 
address is included in the claims folder.  

2.  The RO should obtain all treatment 
records pertaining to psychiatric or 
psychological treatment provided by the 
VA, and particularly by Dr. Robinette, in 
1999 and 2000.

3.  The RO must review the claims file and 
ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) are fully complied with 
and satisfied. 

4.  The RO should review this claim and 
determine if further development, 
including psychiatric examination, is 
warranted.  Any such development should be 
accomplished.

5.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, not previously provided, 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




